I think the third assignment presented reversible error. It is idle to say that an error *Page 526 
is harmless in admitting testimony upon which the State Attorney insists, notwithstanding objections by the defendant. No one knows better than the State's Attorney what evidence will help him get a conviction. Therefore, when he insists that certain evidence is legally proper, relevant and material to be admitted as a part of the State's case, and it is later found by the Supreme Court not to have been admissible, I think the State should be held bound by its vouchment for that testimony and that errors of this kind should not be excused as harmless. See Gunn vs. State, 78 Fla. 599, 83 Sou. Rep. 511.